UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STACEY KNIGHT é/ ¢/) q

Plaintiff,

 

- No. 16-cv-7888 (RJS)
OPINION & ORDER

CITY OF NEW YORK, et ai.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

Former plaintiffs Kyron Bowden, Tyrell Williams, and Eric Allen commenced this action
on October 8, 2016, alleging that the City of New York, Captain Biggs, Corrections Officers Steve
Salmon and Michael White, and “John Does 1-5,” violated plaintiffs’ civil rights when they
conducted a tactical search operation at the Otis Bantum Correctional Center on December 13,
2015. (Doc. No. 1.) Former plaintiffs amended their complaint for the first time on April 17,
2017, identifying the same defendants but correcting some of their names. (Doc. No. 30.) On July
5, 2017, former plaintiffs filed a second amended complaint, which Stacey Knight (“Plaintiff or
“Knight”) joined, that added Officers Reid and Smith, and Dr. Theodore Kramer, as defendants.
(Doc. No. 48.) On March 23, 2018, former plaintiffs Bowden, Williams, and Allen settled their
claims with the City of New York and dismissed their claims against all defendants. (Docs. No.
112 and 113.) Thus, the only remaining plaintiff was Knight. On June 21, 2018, Knight
voluntarily dismissed all claims against Dr. Kramer. (Doc. No. 122). And on August 17, 2018,
Knight agreed to dismiss all claims against the City of New York and Officers Salmon and White.

(Doc. No. 132). The same day, the remaining defendants — Biggs, Smith, and Reid (“Defendants”)
—moved for summary judgment on Knight’s sole remaining claim, that Defendants used excessive
force against him in violation of the Fourteenth Amendment. (Doc. No. 128.) The Court denied
the motion for summary judgment.

Thereafter, Plaintiff proceeded to trial on a single claim of excessive force pursuant to 42
U.S.C. § 1983 against Defendants Biggs, Smith, and Reid. The jury returned a verdict in favor of
Defendants in all respects. (Doc. No. 182.) On March 6, 2019, the Clerk of the Court taxed
Plaintiff $652.14 pursuant to Federal Rule of Civil Procedure 54(d)(1).

Now before the Court is Plaintiff's motion to set aside the taxation of costs against
Defendants. (Doc. No. 192 (“Mot.”).) For the reasons set forth below, Plaintiff's motion is denied.

An award of costs “is the norm, not an exception,” Dejesus v. Starr Tech. Risks Agency,
Inc., No. 03-cv-1298 (RJH), 2005 WL 957389, at *2 (S.D.N.Y. Apr. 25, 2005), and therefore “the
losing party has the burden to show that costs should not be imposed,” Whitfield v. Scully, 241
F.3d 264, 270 (2d Cir. 2001). “[C]osts may be denied because of misconduct by the prevailing
party, the public importance of the case, the difficulty of the issues, or the losing party’s limited
financial resources.” Whitfield, 241 F.3d at 270.

Defendants curiously suggest that Plaintiff's motion is untimely because Federal Rule of
Civil Procedure 54(d)(1) requires that a motion to set aside taxation of costs be filed “within 5
days.” (Doc. No. 197 (“Opp’n”) at 1.) However, Rule 54(d)(1) explicitly states that “[oJn motion
served within ... 7 days [of the Clerk’s imposition of costs], the court may review the clerk’s
action.” Fed. R. Civ. P. 54(d)(1). Plaintiff filed his motion seven days after costs were taxed, and
as a result, his motion is plainly timely.

Nonetheless, the Court agrees with Defendants that Plaintiff does not meet his burden to

show that costs should not be imposed. Plaintiff argues that these costs should be set aside in their
entirety because “Plaintiff has extremely limited financial resources” and “makes not more than a
few dollars a day working while an inmate.” (Mot. 4.) However, “indigency per se does not
automatically preclude an award of costs.” Whitfield, 241 F.3d at 270. And Plaintiff provides no
further detail undergirding his bare-bones statement that he has limited financial resources, besides
one sentence about making no more than a few dollars per day working at Eastern Correctional
facility. (Mot. Jj 4-5.) But courts in this Circuit have required more than that to justify the setting
aside of costs, see, e.g., Hogan v. Novartis Pharm. Corp., 548 F. App’x 672, 674 (2d Cir. 2013)
(affirming denial of motion to set aside costs because Plaintiff “presented no evidence to document
her alleged lack of financial resources”); Perks v. Town of Huntington, 331 F. App’x 769, 770 (2d
Cir. 2009) (affirming denial of motion to set aside costs “where the only evidence to support
[plaintiff's] claim of financial hardship is testimony that he is retired and incurs an unspecified
amount of expenses”), including in circumstances where the plaintiff is incarcerated. Indeed, in
Whitfield, the Circuit upheld $595.96 in costs assessed against an indigent, incarcerated plaintiff
who earned $7.75 per week. Whitfield, 241 F.3d at 267-68; cf Nicholson v. Fischer, No. 13-cv-
6072 (FPG), 2018 WL 6616333, at *2 (W.D.N.Y. Dec. 18, 2018) (vacating costs where “a prison
official certified that Plaintiff had the sum of $14.55 in his prison account in June 2013 and had an
average balance of $37.48 during the previous six months”). Therefore, Plaintiff's own professed
indigency, described in merely a few sentences, is not enough to justify vacatur of the taxation of
costs in this case. See Ahmad v. E. Ramapo Cent. Sch. Dist., No. 09-cv-1440 (CS), 2018 WL
3222543, at *3 (S.D.N.Y. July 2, 2018) (“Plaintiff does not show more than his own status in forma
pauperis, which is not dispositive in deciding whether the prevailing party should be awarded
costs.”). Finally, the fact that Plaintiff may have prosecuted his case in good faith (Mot. {| 6), “does

not require a district court to deny costs, since all parties to a federal action have an obligation to
act in good faith.” Jd. (quoting Dejesus, 2005 WL 957389, at *2).

For the foregoing reasons, Plaintiff's motion to set aside the Clerk’s taxation of costs is
DENIED. The Clerk of the Court is respectfully directed to terminate the motion pending at Doc.
No. 192.

Dated: August 8, 2019

New York, New York VO  ( Be.

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
